Citation Nr: 0512980	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for diabetes 
mellitus associated with herbicide exposure.  

In February 2003, a Travel Board hearing was held before 
Michelle Kane, who is the Acting Veterans Law Judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded this case for further development by the 
RO in July 2003.  After the requested development was 
completed the RO continued the denial of service connection 
for the veteran's claimed condition.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.

2.  There is no competent evidence of actual exposure to 
herbicides during service.

3.  There is no medical evidence linking the appellant's 
current diabetes mellitus to his active military service.





CONCLUSION OF LAW

The appellant did not incur diabetes mellitus as a result of 
his military service, nor can this condition be presumed as 
incurred therein.  38 U.S.C.A. § 501(a), 1101, 1110, 1112, 
1113, 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for diabetes mellitus associated with herbicide exposure.  He 
asserts that he was exposed to herbicide while cleaning 
spillage from 55-gallon drums at Korat Royal Thai Air Force 
Base (RTAFB) in Thailand between 1970 and 1972.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C. §§ 501(a), 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if the specified disease becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's personnel records show that he was part of the 
388 Supply Sq. and was stationed at Korat RTAFB in Thailand.  
The Board acknowledges the representative's statements to the 
effect that the veteran received the Republic of Vietnam 
Gallantry Cross, and submission of photographs alleging that 
the veteran was stationed in Vietnam.  However, the veteran's 
personnel records, his own statements and his testimony 
before the Board show explicitly that he was not stationed in 
Vietnam but in Thailand.  See e.g. Statement in Support of 
Claim from October 2002.  As such he is not entitled to the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board will therefore examine whether 
a factual basis exists to support the appellant's claimed 
exposure to herbicides in service.

The Board finds that there is no objective factual basis upon 
which to conclude that the veteran was exposed to herbicides.  
The claims file contains a statement by the veteran alleging 
that he cleaned up "spillages" of Agent Orange.  See 
Statement in Support of Claim from October 2002.  However, 
during the Travel Board hearing in February the veteran 
states that he was told to "clean up spillages of 55 gallon 
barrels" in an area sectioned off for authorized personnel.  
The veteran further testified that he had no idea whether the 
spills were Agent Orange.  There were no markings on the 
barrels that identified the contents as such.  He now 
believes the spills were Agent Orange because "afterwards I 
learned it was CIA operations [...] under Operation Ranch 
Hand."  There is no other evidence to support the allegation 
that the spills the veteran cleaned up were Agent Orange.  As 
such the Board finds that the veteran was not exposed to 
herbicides and is not entitled to the presumption of service 
connection for his diabetes mellitus under 38 C.F.R. 
§ 3.307(a) and 3.309(e).  The Board must now determine 
whether service connection on a direct basis is warranted.  
See Combee.

The veteran's service medical records show no in-service 
complaint, treatment or diagnosis of diabetes mellitus.  

The relevant post-service medical records include two VA 
hospital discharge summaries from July 2000 and August 2000.

Both VA discharge reports note that the veteran was diagnosed 
with diabetes mellitus, type II, in July 2000.

The Board finds that service connection for diabetes mellitus 
is not warranted.  There is no record of in service 
complaint, diagnosis, or treatment for diabetes mellitus.  
There is no evidence that the veteran's diabetes mellitus was 
incurred or aggravated in service or within the one-year 
presumptive period.  Also, the Board points out that the 
first report of treatment for diabetes mellitus comes 
approximately 37 years after service.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, the Board finds that there is no 
competent evidence in the record to show that the veteran's 
diabetes mellitus is related to service.  Accordingly, the 
veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding his diabetes and exposure to herbicides.  The Board 
points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
February 2004 letter contained a specific request that the 
veteran provide any additional evidence in support of his 
claim.  He was asked to tell VA about any other records that 
might exist to support his claims, and was informed that he 
should "[s]end the information describing additional 
evidence or the evidence itself" to the RO.  In addition, he 
was supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) by way of a December 2004 SSOC.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been not been afforded a VA examination for his diabetes, and 
an etiological opinion has not been obtained.  The Board 
concludes, however, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that the evidence, discussed infra, which 
indicates that the veteran did not receive treatment for the 
claimed symptoms during service, or that there is nexus 
between the claimed condition and his service, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


